Holmes, Judge,
delivered the opinion of the court.
This case has already been twice before this court: 28 Mo. 453; 35 Mo. 52. There are some preliminary questions to be disposed of. It is made to appear by the record that previous to the last trial the plaintiff asked leave to file an amended petition, and leave was refused. This amended petition contained certain statements of facts, looking to equitable relief, combined and blended in the same count, with a cause of action in ejectment under the statute, or rather statements of facts which were more properly matters of evidence. The plaintiff does not complain that there was any error in refusing to allow this amended petition* to be filed. The case appears to have been tried as an action of ejectment on the original petition, and so it will be considered here. (Billon v. Larimore, 37 Mo. 386; Peyton v. Rose, 41 Mo. 261.)
*341The case appears to have been tried before the court sitting as a jury. Both parties were present, and submitted the cause to the court on the evidence. It does not appear that either party demanded a jury. It may be presumed that the right of trial by jury was waived. (Vaughn v. Scade, 30 Mo. 600; Brown v. Hann. & St. Jo. R.R. Co., 37 Mo. 299.)
The verdict contains a recital of the particular facts found to have been established by the evidence, but it is essentially nothing more than a verdict for the plaintiff on the issues in the case, with an assessment of the damages and monthly value of the premises ; and judgment is given for the possession, damages, monthly value, and costs.
The verdict rendered may be considered as a finding of the particular facts from which, as facts proved, the court sitting as a jury had inferred and found for the plaintiff the main fact in issue, namely: that the plaintiff was entitled to the possession of the premises in controversy.
The more material fact in dispute under the issue would seem to have been shortly this: whether it was Joseph Lacroix, under whom the plaintiff claimed, who appeared before the recorder of land titles, in 1825, as the claimant of the lot in question, and proved this claim, and was the identical person and claimant to whom the certificate of confirmation was in fact issued by the name of Louis Lacroix.
The sufficiency of the evidence to warrant the finding, if extrinsic and parol evidence were admissible at all, for the purpose for which it was offered, can scarcely admit of question. It was enough to justify a moral conviction in the mind of the jury of the truth of the matter found. It may be said that it was sufficient to raise an irresistible presumption of the truth of that matter. We cannot say that the verdict was not warranted by the evidence. We do not understand that error is claimed on this ground.
We come, then, to the question whether extrinsic evidence was admissible a't all with reference to the person named in this certificate. The former decisions in this case are first to be considered. In the first decision the majority of the court appear *342to have rested the reversal of the judgment upon the state of facts presented on that record. The opinion delivered by Scott, J., shows that the case had been tried <£ on the theory that Louis and Joseph Lacroix were different persons,” there being evidence that “ there were two such individuals in St. Louis.” It was said that the circumstances of the case did not £ £ warrant the application of the principle that by parol evidence one may show that he is the person named as a grantee or patentee.” The ground of the decision appears to have been that, on the state of facts before the court, Joseph Lacroix could not be permitted to prove by extrinsic evidence that he was ££ the person intended,” or was ££ the person for whom the bounty was intended,” and thus take away the title from Louis, in whom it had been vested by the instrument, and transfer it to Joseph, in whom it had not been vested. The stress was laid upon the intention. This is the principle that is applied to wills: that parol evidence is inadmissible for the purpose of proving that a thing in substance different from that described was intended, or of changing the person described, or, generally, of proving intention. (Wigram on Wills, 89-92.) The position was illustrated from the cases of patents. It was conceded that parol evidence would be admissible to prove that George TIousman and George Ilosmer were the same person, but not to prove that a grant to the former, a real person, was intended for the latter, another person. Richardson, J.j granted this point, and concurred in the reversal, on account of the admission of improper evidence; but expressed the opinion that, “ if Joseph Lacroix was the person who appeared before the recorder and made the proofs, and the recorder intended to give him the certificate of confirmation, but by a mere mistake wrote the name of Louis instead of Joseph, then Joseph or his representatives, on showing these facts, ought to be permitted to take the benefit of the certificate of confirmation. We think it, may fairly be inferred that the state of the case here supposed was not distinctly presented on that record.
It appears that the second decision was placed upon precisely the same ground as the first, and was predicated on the same state of facts ; and it was said, £ £ this judgment and the former-*343decision cannot stand together.” Upon that state of the case, and upon that ground, we should probably entertain the same-opinion and decide the case in the same way.
The case as now presented before us on this record is certainly quite different. The fact is found, on ample evidence, that there were not two persons — inhabitants of the town of St. Louis, claiming a lot in the Grand Prairie common field of St. Louis, upon inhabitation, cultivation, or possession, prior to 1803, before that date or afterward—one named Louis Lacroix, and the other Joseph Lacroix, either of whom might have been confirmed in hie claim, or might have proved this claim and been entitled to this-certificate; but it was proved arid' found that the man Louis Lacroix, under whom the defendant claims, was an inhabitant of St. Charles, and died long before this claim was proved, and that he never had been an inhabitant of the town of St. Louis, nor a claimant of a lot in the Grand Prairie common field of St. Louis, within the meaning of the acts of Congress. It is thus clearly shown that he never came within the class of persons contemplated by those acts. It does not appear that, during his lifetime, he ever pretended to have such a claim. The idea seems to have originated with his heirs. Parol evidence was admissible by all the authorities to show that he was not the person named in the instrument, but an impostor. It has been so held. even in the case of a patent. (Jackson v. Stanley, 10 Johns. 133; Jackson v. Goes, 13 Johns. 518.) It is certain that he could take no benefit by this certificate. It conferred no right on him, and the defendant is left standing on a bare possession, showing no other title.
The next question is whether the certificate could be made available to Joseph Lacroix by extrinsic evidence. It is not a question of the intention of the government or of the recorder, dehors the .instrument. It is simply a question of the identity of the person Joseph Lacroix with the person named and described in the certificate. The ambiguity arises only when the instrument comes to be applied to the person. The proof ascertains that there was no other person within the class to whom it might have been given but this identical Joseph Lacroix. It shows further, and irresist*344ibly, that it was this man Joseph Lacroix who actually appeared before the recorder as the claimant, and made proof of this claim, and received the certificate, and whose name was mistakenly written Louis, instead of Joseph, in 'the minutes, the registry, and the certificate. There were other words of description of the person in these documents besides the bare name. The minutes read, “ Louis Lacroix, claiming one by forty arpents, a field-lot in Big Prairie, St. Louis, bounded,” etc.; and the certificate reads that, under the acts of Congress, Louis Lacroix “ was confirmed in his claim to a tract of land of one by forty arpents, situated in the Grrand Prairie common field of St. Louis,” with a survey of the boundaries. Now, strike out the word “Louis,” and the question becomes simply this: whether enough remains to admit of the application of the principle falsa demonstratio non nocet. It is not merely Louis Lacroix, but the man Lacroix who was claiming this- lot before the recorder on that day, and causing it to be proved, and to or for whom this claim was registered as proved, and this certificate delivered. This was enough, we think, to let in the proof that was made. We think the extrinsic evidence was admissible, both on this principle and on the principle of identifying the person named. The authorities, we conceive, fully justify this position. ( Price v. Page, 4 Ves. Jr. 680; Beaumont v. Fell, 2 P. Will. 140; Jackson v. Goes, 13 Johns. 578; Still v. Hoste, 6 Madd. 123; Miller v. Trayers, 8 Bing. 248; Hiscocks v. Hiscocks, 5 Mees. &W. 370; Jackson v. Cody, 9 Cow. 147; Tucker v. Seamen’s Aid Society, 7 Met. 188; Tudor v. Terrell, 2 Dana, 47; Abbott v. Massie, 3 Ves. 148; Thomas v. Stevens, 4 Johns. Ch. 307; Parsons v. Parsons, 1 Ves. Jr. 266; 1 Greenl. Ev. § 291, n. 4; 2 Phil. Ev., Cow. & H. notes, 4th ed. 761, 770-3; 1 Spence’s Eq. Jur. 539.)
The case of Beaumont v. Eell, so far as it admitted the testator’s declarations of intention, has been overruled; but so far as it sanctioned the admissibility of proper extrinsic evidence for the purpose of identifying the person named, when the words of the instrument came to be applied to the person, it seems to have been approved by nearly all the later authorities.
The matter is properly to be considered with reference to the *345nature of the instrument. It is peculiar to the land titles of this State, under the acts of Congress. It has been the policy of the courts to uphold these titles, and to give to the documentary evidence issued by the government under these acts all the effect that can reasonably be given to it, consistently with the rules of law and the general principles governing the admissibility of evidence. Precedents from other States furnish only remote analogies. General principles may serve as a guide. The cases refer to patents, deeds, wills, written contracts, or depositions.
The certificate may be likened, in some particular respect, to either of these things, but, strictly speaking, it is neither one nor the other of them. We are to consider, not what it is like, but what it is. It is simply a certificate in writing, under the hand of the recorder, issued by statute authority. It does not convey title; it is merely prima facie evidence of the existence of certain facts at a former date, and it may be rebutted or disproved by other competent evidence. (Gurno v. Janis, 6 Mo. 330; Montgomery v. Sandusky, 9 Mo. 705; Biehler v. Coonce, 9 Mo. 343; McGill v. Somers, 15 Mo. 86; Joyal v. Rippey, 19 Mo. 660; Soulard v. Allen, 18 Mo. 590; Soulard v. Clark, 19 Mo. 570.) When offered in evidence, it speaks like a witness or a deposition. It is not of the nature of best evidence, nor is it the only admissible evidence. The same facts may be proved by living witnesses, or by other competent evidence. The registry of certificates has been held equally admissible to prove the same facts. Here, the other evidence fails to prove all the necessary facts without the certificate. In such case it was regarded by Scott, J., as “the highest evidence of title which could emanate from the government; ” no patent was required, and he said the title was “evidenced by the certificate of confirmation.” The title passed by the act of 1812, proprio vigore; and unless this document be available the party loses his title In its effect, therefore, it is equivalent, in this case, to a patent. Yet it is ndt a patent, nor a record on which a scire facias would lie. If the plaintiff can show that he was the person named and designated, why should he not have the benefit of this instrument? If a deposition had contained the same mistake, there could be no *346question but that another witness or deposition would be admissible to correct the error.
As presented on this record, it is not the case of two claimants, of the same or different names. It is not the case of two different persons, both falling within the class contemplated, one of whom is correctly named and described, and the other not. It is not the case of talcing away the title from the person in whom it is vested by the conveyance, and transferring it to another person in whom it is not vested by the conveyance as it is written. We cannot doubt that extrinsic evidence was admissible, when this document was offered in evidence, to show, first, that the man Louis Lacroix, under whom the defendant claimed, was not the person named and described; and second, to show further that the man Joseph Lacroix, under whom the plaintiff claimed, was in fact the person named and described in the instrument by the name of Louis Lacroix, and by his further designation as the claimant of this lot in the Grand Prairie common field of St. Louis before the recorder in 1825, under the acts of Congress, who had made proof of his claim to the satisfaction of that offieer, and had received this certificate, which certifies the fact that he was confirmed in his claim by the act of 1812. As it was said by Scott, J., in the case of The City of St. Louis v. Toney (21 Mo. 255), it is “the right and claim to a lot inhabited, cultivated, or possessed, prior to the 20th December, 1803,” that is confirmed by that act. None but a claimant of such a claim came within its purview. The verdict finds that the claimant was Joseph Lacroix.
The question of the admissibility of “Hunt’s minutes” has been the subject of decision or comment in several cases. (Gamache v. Pequignot, 17 Mo. 310; City v. Toney, 21 Mo. 255; Clark v. Hammerle, 27 Mo. 71; 36 Mo. 639.) It has been held that they should not be read, against objection, as a deposition to prove the facts testified to by the witnesses therein. They do not appear to have been read for this purpose in this case. No exception is taken on that account. An attentive examination of the case will show that the admissibility of these records in any case must depend upon the general principles of *347the law of evidence governing the relevancy or competency of the evidence on the issues to be tried between the parties. Like any •other record or official document, it must be admissible to show what it contains ; but whether or not what is contained is relevant •or competent on the issues in the case, must be determined by the general rules of evidence. In Gamache v. Pequignot these minutes and the documents relating to the claim were excluded, on the ground that, as the recorder had omitted to enter the claim in his registry of certificates or list of claims proved, the law would draw the conclusion that the claim had not been proven to his ■satisfaction. There is no question here but that this claim of Lacroix had been registered as a claim proved and confirmed. In the minutes, in the registry, and in the certificate, the claim runs in the name of Louis Lacroix. The minutes show that a person named Joseph Lacroix was present before the recorder on the day when this claim was proved, and signed his name Joseph Lacroix to his deposition as a witness proving the claim of Pierre Barribeau (the witness that proved this claim), in which deposition the recorder had written the name of the deponent as Louis Lacroixf ■and that the boundaries of the two claims of Lacroix- and Barribeau called for each other on the north and south. We are of the •opinion that this context of the record was relevant and competent evidence on the issues in this ease; it was properly to be weighed by the jury for what it was worth in connection with the ■other testimony. It appears that this document was admitted to be read to prove “ notice of the claim, and for no other purpose,” and that it was wholly excluded in the verdict rendered. The error, whatever it may have been, was an error against the plaintiff, of which the defendant cannot complain.
The other evidence, and especially the testimony of A. H. Evans, with this record before him, furnished proof that might well be deemed satisfactory, if not wholly irresistible, that the person who appeared before the recorder on that day, in company with Barribeau, and caused this claim to be proved by him as witness, and who signed his name Joseph to the deposition running in the name of Louis in support of Barribeau’s claim, on the same day, was the man Joseph Lacroix, and that it was this person and no *348other who claimed and proved this lot and received this certificate in which his name was written Louis Lacroix by mistake. This proof must be held sufficient, unless the name is to be regarded as-more important than the person designated—words as more important than the thing signified — nihil facit error nominis > cum de corpora constat.
The judgment will be affirmed.
The other judges concur.

 Application was made by plaintiff’s counsel, at the second trial, to file the amended petition referred to, and leave was refused. At the last trial leave wa» obtained and the amended petition filed.